Citation Nr: 1538388	
Decision Date: 09/09/15    Archive Date: 09/18/15

DOCKET NO.  12-21 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1. Entitlement to service connection for a right eye disability, claimed as right eye blindness.  

2. Entitlement to service connection for a psychiatric disorder, to include depression, claimed as secondary to right eye blindness.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Mac, Counsel



INTRODUCTION

The Veteran served on active duty from October 1962 to October 1965. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran was scheduled for a Board hearing in April 2013; however, he failed to report for the hearing.  

The Court of Appeals for Veteran Claims has held that a claim for service connection for a psychiatric disorder encompasses all pertinent symptomatology, regardless of how that symptomatology is diagnosed.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The claim for service connection for depression has thereby been broadened and recharacterized as reflected on the title page.

In March 2009 the Veteran raised the issues of service connection for ganglion cyst, diabetes mellitus, and hypertension.  These issues have been raised by the record but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b).

Records in the Virtual VA paperless claims processing system (Virtual VA) and the Veterans Benefits Management System (VBMS) have been reviewed and considered.  


FINDINGS OF FACT

1. The Veteran's right eye myopic astigmatism noted during service is a congenital or developmental defect, which was not subject to, or aggravated by, a superimposed disease or injury during service which resulted in additional disability.
 
2. The Veteran's glaucoma became manifest many years after service and is not otherwise related to service.

3. The Veteran's psychiatric disorder became manifest many years after service, is not otherwise related to service, and is not causally related to or aggravated by a service-connected disability. 


CONCLUSIONS OF LAW

1. A right eye disability, claimed as right eye blindness, was not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 4.9 (2015); VAOPGCPREC 82-90 (July 18, 1990).

2. The Veteran's psychiatric disorder, to include depression was not incurred in or aggravated by service; nor is it proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the AOJ of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letter dated in October 2009 of the criteria for establishing service connection on a direct and secondary basis, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  This letter accordingly addressed all notice elements and predated the initial adjudication by the AOJ/RO in September 2010.  Nothing more was required.  

VA also has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claims.  Service treatment records, post-service treatment records, identified and relevant private treatment records, claims submissions, and lay statements have been associated with the record.  It appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims folder, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal. 

A VA opinion was obtained in June 2010 regarding the right eye disability.  The opinion was speculative.  This opinion, as will be discussed below, carries limited probative value.  The Board obtained an opinion in April 2015 from the Veterans Health Administration (VHA) to cure the defects identified in the June 2010 opinion...  

In a brief in July 2015, the representative questioned the adequacy of the VHA opinion indicating that it was speculative and had typographical errors as the examiner referenced an entry dated November 6, "2015.  The Veteran's representative also questioned whether the VHA examiner had the necessary expertise to render an opinion regarding the etiology of the Veteran's right eye disability.  The Board finds that the opinion is fully adequate as it was rendered by an eye specialist in response to the Board's request in March 2015 for an ophthalmologist.  Second, although there were typographical errors, it is clear from the context of the opinion that the examiner was referring to the injury in November 1963 and any inaccurately reported dates amount to harmless error.  Third, the opinion was not speculative but thorough and fully adequate upon which to base a decision with regard to the Veteran's claim for a right eye disaiblity.   See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  The VHA examiner carefully reviewed the Veteran's claims file, considered the Veteran's recorded lay statements/history, and provided a detailed explanation as to whether his current right eye disability is related to service.  

A VA psychiatric opinion and examination dated in October 2009 and November 2009 are of record, which addressed whether the Veteran's psychiatric disorder was secondary to his right eye disability.  The Veteran is not contending nor does the record otherwise show that his psychiatric disorder is related to service on a direct basis.  Thus VA is not obliged to obtain an opinion as to whether the Veteran's psychiatric disorder is directly related to service as neither the lay nor medical evidence establishes that an event, injury, or disease occurred in service.  See 38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 81(2006). 

Lastly, VA progress notes in July 2009 show that the Veteran is retired and receiving benefits from the Social Security Administration (SSA).  However, the Veteran does not contend nor does the file show that he has received disability benefits from SSA.  VA need only obtain relevant SSA records, which, under 38 U.S.C.A. § 5103A, are those records that relate to the disability for which the appellant is seeking benefits and have a reasonable possibility of helping to substantiate the claim.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010). Thus, in the instant case, VA's duty to assist does not extend to obtaining SSA records as the file shows that they are not related to the issues on appeal.

Service Connection

Generally, to prove service connection, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  

Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Right Eye

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board provide reasons for rejecting evidence favorable to the Veteran.  The pertinent evidence is addressed in detail below.  Additional lay and medical evidence in the record is cumulative of the evidence being presented.  

The Veteran contends that during service, on November 3, 1963, he injured his right eye and the examiner incorrectly documented that the left eye was injured.  See, e.g., statements dated in July 2010 and September 2010.  In a July 2015 brief his representative asserted that his inservice eye injury and stigmatism caused his currently diagnosed blindness.  

Service treatment records show that on the enlistment examination in July 1962 the Veteran's distant vision was 20/200 in both eyes and with correction was 20/20 in both eyes.  The records show that on November 3, 1963 the Veteran fell and hit his face on the ground.  He incurred 2 lacerations in the left supraorbital areas with a swollen left eye and contusion of the nose and left eye.  The lacerations were sutured and he was given penicillin.  On November 4, 1963 the records show followup treatment for an injury to the left eye.  

On November 6, 1963 it was again noted that the Veteran fell and lacerated the supraorbital area on the left side.  The records show that the x-ray was negative and the sutures were to be removed.  On December 11, 1963 the examiner noted that there was a deviated septum to the right and the second x-ray confirmed that there was deviation without broken bones.  On January 16, 1964 an ear, nose, and throat examination shows that there was deviation of the nasal bridge left to right and nasal septum deviated to the left.  Service treatment records in August 1964 and October 1964 show that the Veteran had myopic astigmatism.  The ophthalmologic consultation in August 1964 shows vision without correction was 20/70 in both eyes.  

On separation examination in July 1965 distant vision was 20/50 in the right eye and 20/100 in the left eye.  In both eyes the corrected vision was 20/20.  The examiner noted that the Veteran had bilateral compound myopic astigmatism.  

A refractive error is a congenital or developmental abnormality that is not a disease or injury within the meaning of applicable regulation [i.e., not a compensable disability]. 38 C.F.R. §§ 3.303(c), 4.9.  As both astigmatism and myopia are refractive errors, these conditions are not "diseases" or "injuries" for purposes of service connection.  See Dorland's Illustrated Medical Dictionary 642 (32nd Ed. 2012).  The VA General Counsel has held that a congenital defect can be subject to superimposed disease or injury, and if superimposed disease or injury occurs during military service, service connection may be warranted for the resultant disability.  VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990).  See also 38 C.F.R. § 3.303(c).

Post-service private medical records in March 2004 and April 2007 show that the Veteran did not have light perception in the right eye with or without glasses.  The Veteran was diagnosed with glaucoma in 1990 and reported complete blindness in the right eye since 1991.  See December 2008 VA progress note.  He currently has end stage primary open angle glaucoma in the right eye without light perception.  See October 2009 letter from VA doctor and December 2009 VA examination report.  

The remaining questions are whether there is competent evidence of a nexus between the current right eye glaucoma and the inservice injury.  This includes the question of whether there was a superimposed injury upon the Veteran's right eye myopic astigmatism during service.  There are two opinions of record which address the inservice myopic astigmatism and the post-service glaucoma.  

In June 2010 a VA examiner was unable to provide an opinion as to whether glaucoma was caused by the periorbital trauma during service without resorting to speculation.  The VA examiner also noted that the myopic astigmatism noted in the service treatment records was a mild refractive error, which was not a result of trauma or glaucoma, just an incidental finding that was unrelated to the Veteran's present vision loss.  Thus the opinion is of limited probative value as it lacked a rationale regarding the myopic astigmatism and was equivocal regarding the etiology of the glaucoma.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (indicating that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); Jones v. Shinseki, 23, Vet. App. 382, 389-90 (2010) (noting that the phrase, "without resort to mere speculation," must not become a mantra that short circuits the careful consideration to which each claimant's case is entitled and holding that, before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence). 

The VHA examiner in April 2015 opined that it is not at least as likely as not that there was additional disability due to disease or injury superimposed on the Veteran's right eye myopic astigmatism during service.  She thoroughly reviewed the record including the service treatment records discussed above, noting that on the July 1965 separation examination the reading revealed mild myopia and minimal astigmatism with no visual deficits or glaucoma in either eye.  The doctor further explained that prior to November 1963 there was no evidence of any vision problems or intraocular damage.  She provided the rationale that the Veteran's swelling of the left eye was due to a mechanical injury to the soft tissue areas of the face and eyelid but there was no evidence of an intraocular injury.  As to the Veteran's contention that the inservice examiner incorrectly noted the wrong eye, the VHA examiner explained that service treatment records from November 3, 1963 to November 8, 1963 consistently document an injury to the left eye and only duplicate copies that were marked up show that the right eye was injured.  The examiner concluded that the authenticity of these markings was invalid since it lacked the entry date, physical initial or reason for the documented change.  She also found it significant that only many years after the injury did the Veteran claim that the eye was misidentified and nowhere else in the progress notes or eye exams was this verified, corrected or stated by the original eye doctors or ENT physician during service, including on the separation examination.  

The October 2015 VHA examiner further opined that it is not at least as likely as not that the Veteran's right eye disability, to include end-stage glaucoma with no light perception was incurred during service.  Her rationale was that the lack of noted glaucoma and severe globe injury on the initial 1963 trauma records suggest no major injury to neither the left eye nor the right eye in 1963.  Further, the initial x-ray and the repeat x-ray showed no broken orbital bones.  The separation examination revealed optimal 20/20 vision in each eye with a refractive error objectively due to natural or hereditary causes.  The VHA examiner elaborated that the diagnosis of primary open angle glaucoma (POAG) suggests a non-secondary cause, like injury or trauma.  PAOG has no warning signs and the cause is often unknown, but risk factors include intraocular pressure, age, family history, anatomical eye abnormalities, high myopia and certain medical conditions.  

With regard to medical opinions, the credibility and weight to be attached to a medical opinion are within the Board's province as finder of fact.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Among the factors for assessing the probative value of a medical opinion are the thoroughness and detail of the opinion.  Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Considering the merits of the analytical findings and the details considered in the April 2015 VHA opinion, the Board finds this opinion to highly probative as it was based on medical principles and applied to the facts of the case.  Nieves Rodriquez v. Peake, 22 Vet. App. 295 (2008).  The VHA examiner considered the nature of the Veteran's eye condition, history and relevant longitudinal complaints in proffering the opinions.  

Under certain circumstances, a lay person is competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  As a general matter, lay witnesses are competent to testify as to their observations as well as opine on questions of diagnosis and etiology in some circumstances.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay witnesses are competent to testify as to their observations, but this testimony must be weighed against the other evidence of record); Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).  See also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau; lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology).  

The Board has considered the Veteran's lay statements and acknowledges that he is competent to give evidence about what he has experienced or observed.  Layno v. Brown, 6 Vet. App. 465 (1994).  In this regard the Veteran is competent to state that he incurred an injury to his right eye during service.  Although the Veteran contends that the inservice examiner incorrectly wrote that the left eye was injured, his statements are not credible as they are inconsistent with the service treatment records, which on multiple occasions show that the left eye and not the right eye was injured.  The Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the credibility of a witness may be impeached by a showing of interest, bias, inconsistent statements, consistency with other evidence), aff'd, 78 F.3d 604  (Fed. Cir. 1996); Buczynski v. Shinseki, 24 Vet.App. 221, 224 (2011) (the Board may consider a lack of notation of a medical condition or symptoms where such notation would normally be expected).  Moreover, the April 2015 VHA examiner in sufficient detail, discussed above, explained why the inservice examiner did not make a mistake in writing that the left eye was injured instead of the right eye.

To the extent that the Veteran opines that his glaucoma is related to his injury during service, his opinion is outweighed by the VHA examiner's opinion that it was not incurred during service.  The VHA opinion is highly probative as it reflected the examiner's specialized knowledge, training, and experience as to the diagnosis and etiology of the Veteran's right eye disability, as well as consideration of all relevant lay and medical evidence of record.  The onset and etiology of glaucoma is a complex medical matter beyond the ken of a layperson and is therefore not susceptible of lay opinion.  Jandreau v. Nicholson, 492 F.3d 1372 (2007).  In this regard, a medical professional has greater skill. 

As the Veteran's glaucoma is not included among the chronic diseases under 38 U.S.C.A. § 1101 and 38 C.F.R. § 3.309(a), therefore consideration of continuity of symptomatology under 38 C.F.R. § 3.303(b) is not applicable.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In sum the weight of the evidence shows that the Veteran's right eye glaucoma is not related to disease or injury incurred in service and that there was no superimposed disease or injury during service on the Veteran's myopic astigmatism, which is a refractive error.  In the absence of superimposed disease or injury, service connection may not be allowed for refractive error of the eyes, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  38 C.F.R. 
§§ 3.303(c), 4.9.

In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim of service connection for a right eye disability, claimed as right eye blindness, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.

Psychiatric Disorder, to include Depression

The record shows that the Veteran's psychiatric disorder has been diagnosed as major depressive disorder, adjustment disorder with mixed anxiety disorder and depressed mood.  See, e.g. July 2009 VA progress note and November 2009 VA examination.  The Veteran does not contend nor does the evidence show that he has a psychiatric disorder that is directly related to service.  Service treatment records do not show treatment for psychiatric problems and on the separation examination in July 1965, the psychiatric status was evaluated as normal.  As such, service connection on a direct basis is not warranted.   

Instead, the Veteran claims his psychiatric disorder is secondary to his loss of sight in the right eye.  See, e.g., statements dated in July 2010 and September 2010.  VA examiners have opined that the Veteran's mental condition is related or exacerbated by his right eye blindness.  See October 2009 VA opinion and November 2009 VA examination.  

Under 38 C.F.R. § 3.310(a), service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury. Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability. 38 C.F.R. § 3.310. 

The provisions of 38 C.F.R. § 3.310 only apply to service connection for secondary disabilities caused by a service-connected disability.  In this case, service connection for a right eye disability has been denied.  Accordingly, service connection for a psychiatric disorder, to include depression, as secondary to right eye blindness must be denied.  

It is also noteworthy that service connection has not been granted for a left eye disability.  The RO in the September 2010 rating decision denied service connection for a left eye disability.  The Veteran did not appeal this determination.

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim of service connection for a psychiatric disorder, to include depression, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.

(The Order follows on the next page.)







ORDER

Service connection for a right eye disability, claimed as right eye blindness, is denied.  

Service connection for a psychiatric disorder, to include depression, claimed as secondary to right eye blindness, is denied.  




____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


